183 Pa. Super. 557 (1957)
Lutz et al., Appellants,
v.
Webster Hall Hotel, Inc.
Superior Court of Pennsylvania.
Argued April 12, 1957.
June 11, 1957.
Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
Thomas R. Eddy, with him Suto & Schuchert, for appellants.
Leonard M.S. Morris, with him Louis Caplan, for appellee.
OPINION PER CURIAM, June 11, 1957:
Plaintiffs, who have appealed from the judgment of the Court of Common Pleas of Allegheny County, acted as their own counsel at the trial in the court below. They raise a single question on these appeals, *558 to wit, whether they are entitled to a new trial "because the trial judge failed to instruct . . . [them] in the basic essentials of trial procedure, including the calling and examination of witnesses." The question was admittedly not raised in the motion for new trial in the court below. See Sherwood v. Elgart, 383 Pa. 110, 115, 117 A.2d 899. We find no compelling reason why the matter should be reviewed on appeal. Cf. General Building Contractors' Association v. Local Union No. 542, 370 Pa. 73, 79, 87 A.2d 250. The trial judge was not obliged to act as counsel for plaintiffs as they in effect contend. See Lombardi v. Citizens National Trust & Savings Bank of Los Angeles, 137 Cal. App. 2d 206, 289 P.2d 823, 824. Nevertheless the trial judge took every precaution to protect their interests, and attempted to guide them at every stage of the proceedings.
Judgment of the court below is affirmed.